*569Order, Supreme Court, Bronx County (Richard L. Price, J.), entered on or about May 13, 2009, which granted defendant’s suppression motion, unanimously reversed, on the law and the facts, and the motion denied.
Contrary to the hearing court’s determination, the record establishes that the arresting officer, based on her direct observations, reasonably concluded that defendant’s car was double-parked, warranting the immediate stop of the car for that infraction (see Whren v United States, 517 US 806 [1996]; People v Robinson, 97 NY2d 341 [2001] [traffic stop comports with State Constitution where officer has probable cause to believe motorist has committed a traffic violation, even if officer’s primary motivation is to conduct another investigation]). The fact that defendant was seated behind the wheel of a double-parked vehicle was a sufficient predicate to justify the officer’s approach, and the ensuing events, namely, that defendant suddenly drove forward 20 to 25 feet, only provided greater cause. Since the initial stop was proper, defendant was not entitled to suppression of the evidence obtained as a result of the stop. Concur — Andrias, J.P., Friedman, Richter and Manzanet-Daniels, JJ.